Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1, lines 15-18 of the specification the portion which reads “However, in times of social distancing for suppressing epidemics, having other passenger touch the wrong baggage before the correct passenger retrieves the baggage.” is an incomplete sentence as the statement does not seem to be completed.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The reference numeral 100 is not found in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6 “bagging” should be changed to –baggage--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the code" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 2015/0197348).
Song et al. show a method of conveying baggage through a baggage claim system by receiving a code from a first passenger in a queue at a station 300, scanning codes using scanners 200 on baggage 10 for a code which matches that of the first passenger and diverting the baggage to a desired location using gate 400.
Re claim 2, no baggage is touched by a passenger except that which matches the code for that particular passenger.
Re claim 3, passengers would queue up if each station were occupied.
Re claim 4, if social distancing protocol per local authorities where in place that would be how the passengers line up.
Re claim 5, disclosed is a drop gate 410.
Re claim 6, wireless data transfer is used so there is not touching necessary.
Re claim 7, after a bag has been delivered and picked up by a passenger the process is repeated for a second passenger.
Re claim 8, further passengers are handled in the same manner.
Re claim 9, local ordinance will determine if social distancing needs to be maintained.
Re claim 10, shown is a main conveyor 100, a scanning system 200, input control stations 300 and gates 400 which include a drop-down gate 410.
Re claim 11, touching of baggage other than their bag is eliminated.
Re claim 12, a queue would be formed if all stations 300 are busy.
Re claim 13, there is drop-gate 410.
Re claim 14, wireless data transmitting a scanning are disclosed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al.
While the reference is silent to any retrofitting of the disclosed system onto an existing system it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a scanner and control system could be added to an existing conveyor it one desired to turn a conveyor into a baggage delivery system as adding known parts designed for a conveyor to a conveyor is within the skill of the art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klein et al. (US 2010/0076796) shows a baggage claim system 6 which uses a conveyor, a scanner and an input reader station 9 to deliver bags to passengers such that only bags touched are by their owners.  This reference reads on at least claims 1 and 10.  As noted in the search report Mahfouz et al. (US 2017/0362033) also shows a baggage claim system which anticipates the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       10/24/2022